NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
MILLIPORE CORPORATION,
Plaintiff-Appellant,
V.
W.L. GORE & ASSOCIATES, INC.,
Defendant-Appellee. `
2011-1029
Appea1 from the Unit;ed States District Court for the
District of Massachusetts in case n0. 09-CV-10765, Judge
Doug1as P. Woodlock.
ON MOTION
ORDER
Upon consideration of Mi11ipore Corporation’s motion
for leave to file a corresponding brief on CD-ROM,
IT ls ORDERED THAT:
The motion is granted

MILLIPORE CORP V. WL GORE & ASSOC
NOV 24 2010
cc: Susan G.L. Gl0Vsky, Esq.
J ames W. Poradek, Esq. 03 con
s21
FoR THE CoURT
2
/s/ J an Horba1y
Date Jan Horb a1y
Clerk
THE FED
sir
'!‘l
LE
A
A|9PEALS FOR
L C|RCUlT
NUV 24_ZU10
.lAN HORBALY
CLERK